DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher R. Powers on August 12, 2022.
The application has been amended as follows: 
Claim 32: A transmitter housing for a field device of automation technology, the housing comprising: an electronics compartment in which a first module is disposed, wherein the first module includes contact pins, which extend therefrom; and a connection space in which a second module is disposed, wherein the second module includes contact pins, which extend therefrom, wherein the electronics compartment and the connection space are separated from one another by a partition, the partition including a window configured to enable a connecting element to be reversibly inserted therein, wherein the connecting element comprises: at least two substantially rod-shaped metal conductor elements, each with two opposing end sections, the conductor elements arranged at a defined separation relative to one another; and a multi-membered insulating body surrounding the conductor elements and electrically insulating them from one another, the multi-membered insulating body including a first insulating body end segment and a second insulating body end segment of at least a first synthetic material and including an insulating body intermediate segment of a second synthetic material different from the first synthetic material, wherein the intermediate segment is arranged in a longitudinal direction of the insulating body between the end segments, wherein the insulating body further includes passageways formed through end regions of the end segments of the insulating body such that contact areas on respective end sections of the at least two conductor elements are electrically contactable via the passageways, of the first and second modules, respectively, extend substantially into the end regions of the insulating body end segments.

Allowable Subject Matter
Claims 17-27, 29, 31-35 are allowed.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 25: allowability resides at least in part with the prior art not showing orfairly teaching a transmitter housing for a field device of automation technology, wherein the connecting element is configured to press with its contact areas on the spring contact pins when inserted into the window such that: the end sections of the at least two conductor elements surrounded by the first insulating body end segment are electrically contacted by the spring contact pins arranged on the first printed circuit board; and the end sections of the at least two conductor elements surrounded by the second insulating body end segment are electrically contacted by the spring contact pins arranged on the second printed circuit board; this in combination with the remaining limitations of the claim. 
Regarding claims 17-27, 29, 31, 34-35: are allowable based on their dependency on claim 25.
Regarding claim 32: allowability resides at least in part with the prior art not showing orfairly teaching a transmitter housing for a field device of automation technology, wherein the connecting element is inserted into the window, the connecting element configured to electrically connect the first module and the second module with one another, and wherein the insulating body passageways each have a depth configured such that the contact pins of the first and second modules, respectively, extend substantially into the end regions of the insulating body end segments.; this in combination with the remaining limitations of the claim. 
Regarding claim 33: is allowable based on their dependency on claim 32.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833